Citation Nr: 9903368	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-36 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
ventral hernia, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for postoperative 
adhesions of the peritoneum, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable rating for onychomycosis of 
the toes.

4.  Entitlement to an increased rating for sleep apnea 
syndrome, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke


INTRODUCTION

The appellant served on active duty from September 1978 to 
November 1994.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from April 1996 and December 1997 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO). 


REMAND

Generally, a decision of the Board must be supported by 
adequate reasons and bases.  In order to accomplish this, the 
Board should be presented with an examination report that 
bears some resemblance to the rating criteria.  The 
examination reports in this case do not.

This case is Remanded for the following:

The veteran should be scheduled for a VA 
examination for each issue on appeal.  
The RO is to provide the examiner with 
copies of the rating criteria.  It is 
requested that the examiner address each 
element of the criteria.  If a factor is 
absent or normal, that fact must be 
stated in the body of the report.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is free to submit 
additional evidence and argument. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -


